Citation Nr: 1801779	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for emphysema with chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for intestinal bleeding.  

3.   Whether new and material evidence was submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the claim should be granted.

4.  Entitlement to service connection for heart disease, to include as secondary to service-connected emphysema with COPD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) from December 2013 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his May 2016 substantive appeal, the Veteran requested a hearing before the Board.  However, a July 2017 report of general information reveals the Veteran withdrew his appeal request.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e).  

The issues of service connection for heart disease and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An April 2011 rating decision denied the claim of entitlement to service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for PTSD. 

3.  Prior to June 14, 2017, the Veteran's PFT results reached a low of 56 percent predicted for FEV-1; thereafter, the Veteran had a recorded FEV-1/FVC of 54 percent.  

4.  The Veteran's intestinal bleeding is not etiologically related to his active duty service. 

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

2.  The Veteran's emphysema with COPD does not warrant a disability rating in excess of 30 percent prior to June 14, 2017, but it warrants a 60 percent, but not higher, thereafter.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6603 (2017).  

3.  The criteria for service connection for intestinal bleeding are not met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).   

In its April 2011 rating decision, the RO denied the Veteran's claim of service connection for PTSD reasoning the evidence submitted was not new and material.  As such, the claim was not reopened.  The Veteran did not appeal the rating decision or submit any pertinent evidence within the appeal period.  

After the Veteran submitted his August 2013 claim to reopen, the RO deferred the issue in its September 2013 rating decision.  In a December 2013 rating decision, the RO again denied the claim, reasoning the evidence submitted was not new and material.  The Veteran appealed the decision in an August 2014 report, and the RO reopened the claim and denied it on the merits in a July 2015 rating decision.  The record at the time of the rating decisions consisted of the Veteran's outpatient VA treatment records, service treatment records (STRs), military personnel records, and buddy statements from the Veteran and fellow service members.  The evidence submitted after the expiration of the appeal period includes a VA examination and medical opinion, as well as additional medical records.  

When viewing this evidence in the light most favorable to the Veteran, the Board finds the evidence to be new and material.  This follows because it is not cumulative or redundant of the evidence previously of record, and it tends to show the Veteran's psychiatric condition may have occurred in service, or be otherwise etiologically related to service.  Accordingly, reopening the claim for service connection for PTSD is warranted.

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Veteran's emphysema is rated 30 percent under 38 C.F.R. § 4.97, DC 6603.  Under DC 6603, a 10 percent rating is warranted when the FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80 percent predicted.  

A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted.  Id.  

A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  Id.   

A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.    

For evaluation purposes, the post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96, Note 5.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran seeks a disability rating in excess of 30 percent for his emphysema with COPD.  Initially, the Board notes the RO continued the 30 percent rating in a December 2013 rating decision, and notified the Veteran of the decision on December 9, 2013.  Subsequently, VA received a copy of the notification letter with the Veteran's handwritten disagreement statements on December 16, 2014.  As the Veteran's statements were received more than one year after he was notified of the rating decision, the December 2013 rating decision became final and the Veteran's statements constituted a new claim for increase.  See 38 U.S.C. §§ 7105(a), (b)(1), (c).  As such, the Board, in its analysis, need not look back further than December 16, 2013.  

During a June 2015 VA examination the examiner performed a Pulmonary Function Test (PFT), which resulted in a FEV-1 of 56 percent predicted, and an FEV-1/FVC of 91 percent.  The examiner noted DLCO testing was not indicated for the Veteran's condition.  Additionally, exercise capacity testing was not conducted.  The examiner also noted the Veteran's condition required daily bronchodilator therapy, as well as four daily antibiotics.  One year later, in June 2016, the Veteran again underwent a VA examination.  The results on that occasion indicated an FEV-1 of 66 percent predicted, and an FEV-1/FVC of 72.64 percent.  As in the previous examination, DLCO and exercise capacity testing were not conducted.  Most recently, the Veteran underwent a third VA examination in June 2017.  The PFT testing resulted in an FEV-1 of 74 percent predicted, an FEV-1/FVC of 54 percent, and a pre-bronchodilator DLCO of 79 percent predicted. 

A review of the Veteran's treatment records indicates consistent findings with those of the VA examinations.  Of note are x-rays dated March 2014, which revealed bilateral calcified pleural plaques.  The document also states this was noted in previous x-rays, and is consistent with prior asbestos exposure. 

After a thorough review of the medical evidence, the Board finds the evidence warrants a 60 percent disability rating beginning on June 14, 2017.  Prior to this date, the evidence shows, the Veteran's PFT results reached a low of 56 percent predicted for FEV-1.  Such a result is consistent with a 30 percent rating under diagnostic code 6603.  During his last VA examination, which occurred on June 14, 2017, the Veteran had a recorded FEV-1/FVC of 54 percent, which is consistent with a 60 percent rating under the same diagnostic code.  As such, the Veteran is entitled to disability rating of 60 percent beginning on June 14, 2017 for his emphysema with COPD. 

To the extent the Veteran seeks a disability rating higher than 30 percent prior to June 14, 2017, the Board has considered his testimony of worsening lung symptoms.  However, the most probative evidence of record (namely, the June 2015 VA examination) do not show FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  In other words, although the Veteran is competent to state that his symptoms have worsened, he is not competent to state that his lung disability meets the criteria for a higher, rating.  This requires medical expertise.  Nonetheless, during the June 14, 2017, VA examination, his lung symptoms reached a level that warrants a 60 percent rating.  

To the extent that the Veteran seeks a disability rating higher than 60 percent, the Board finds the evidence preponderates against such a finding.  This follows because the evidence does not show the Veteran's FEV-1, FEV-1/FVC, or DLCO below 40 percent.  The record also does not indicate the Veteran suffers, or has suffered from right heart failure, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or that he requires outpatient oxygen therapy. 

Briefly, the Board notes the Veteran's diagnosis of emphysema with COPD would allow for a rating under the diagnostic criteria for COPD.  However, those criteria are the same as the rating criteria for emphysema.  See 38 C.F.R. § 4.97, DC 6603, 6604.  Thus, a higher rating under a different rating code is not applicable.  

Service Connection Claims

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Intestinal Bleeding 

The Veteran initiated a claim of entitlement to service connection for intestinal bleeding in an August 2014 report of general information.  In addition, he submitted copious medical and hospital records documenting various emergency room visits for gastrointestinal hemorrhage associated with angiodysplasia of stomach and duodenum.  As such, the issues to resolve are whether there is an injury or disease in service, and whether the in-service event or injury is etiologically related to the Veteran's current diagnosis. 

A review of the Veteran's STRs reveals normal enlistment and separation examinations; there are no comments on his gastrointestinal system.  The enlistment examination does note the Veteran was "extremely thin."  However, the report continues to say this was not a recent change in weight.  Importantly, the Veteran's own report of medical history at enlistment contains no indications or complaints of gastrointestinal issues.  Likewise, there are no treatment notes from his active service that indicate he complained of, or was treated, for any gastrointestinal problems.  As such, the Board finds the Veteran has not met the second element of his service connection claim.  

Furthermore, the Board notes the Veteran has not provided probative evidence of a nexus between his current diagnosis and his active duty service.  The numerous medical records submitted provide strong evidence of a current gastrointestinal condition, but none of them link the condition to his service in the military.  In fact, the hospitalization records from March 2015 associate his gastrointestinal bleeding with angiodysplasia of the stomach and duodenum, not his military service.  Also, the Board finds a VA examination is not warranted in this case as the Veteran has failed to provide evidence of an in-service injury or disease, as well as an indication of a medical link between an in-service injury or disease and his current diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  As such, VA has met its duty to assist with regard to this claim. 

Absent competent and credible evidence linking his current intestinal disability to an event, injury, or disease in service, the Board finds the preponderance of the evidence is against service connection for intestinal bleeding.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   


ORDER

The Board, having determined that new and material evidence has been received, finds the reopening of the claim of entitlement to service connection for PTSD is granted.

An evaluation in excess of 30 percent, prior to June 14, 2017, is denied; an evaluation of 60 percent, but no higher, beginning June 14, 2017, for emphysema with COPD is granted, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to service connection for intestinal bleeding is denied. 


REMAND

The Board finds additional development is necessary before deciding the Veteran's claims of entitlement to service connection for heart disease and PTSD. 

Heart Disease

The Veteran first claimed entitlement to service connection for heart disease in October 2013.  The RO denied the claim in its December 2013 rating decision reasoning that the evidence did not show the Veteran's heart conditions are related to service.  However, in an August 2017 statement, the Veteran essentially asserted his heart condition was secondary to his service-connected pulmonary emphysema.  Given that the Veteran's treatment records indicate he has been treated for atrial flutter and paroxysmal supraventricular tachycardia, the Board finds a VA examination is warranted to assess whether these conditions are caused or aggravated by his service-connected emphysema. 

PTSD

With regard to the Veteran's claim of entitlement to service connection for PTSD, the Board notes he underwent a VA psychiatric examination in July 2015.  At the examination, the Veteran only reported one stressor: sailing up the Saigon River on the USS Toledo in October 1959, which housed nuclear warheads, and staying in Vietnam for a week without firing the missiles.  The Veteran claimed feeling guilt over the numerous American casualties in the Vietnam War because his ship did not fire the two missiles, which the Veteran believes, would have prevented the war.  The examiner concluded this stressor did not meet the DSM-5 criteria as the Veteran was not responsible for firing the missiles and he did not witness anyone dying or any other traumatic event.  Further, the examiner noted the record did not show any psychiatric complaints until many years after the Veteran left the military.  As a result, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the examiner found the Veteran has a panic disorder which began in the 1970s and is unrelated to his military service.  In providing this opinion, the examiner noted she reviewed the Veteran's complete c-file. 

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the July 2015 medical opinion appears to adequately address the Veteran's Vietnam stressor, a simple review of the record reveals the Veteran reported other possible stressors as the cause of his claimed PTSD which the examiner failed to address and discuss.  One of the stressors he claims occurred while he was stationed in Alaska.  According to the Veteran, he was off the ship when a shipmate assaulted him and knocked him unconscious.  The Veteran stated he feared that the shipmate would come back and assault him again.  He also noted the shipmate assaulted other sailors, but was never reprimanded officially, so there would be no official record of the incidents.  

The Veteran also cited his leg injury, which occurred in 1958, as a stressor.  Specifically, he stated he injured his leg while on board the USS Toledo and the injury became infected.  He stated he spent three weeks in sick bay, and his STRs confirm this.  The Veteran stated he now suffers anxiety over every scratch or bump on his leg as it causes problems.  Another stressor the Veteran identified was an incident in 1959 in the Formosa straight where his ship was located when China began shelling Formosa.  The Veteran stated he feared he would die and it caused him anxiety.  A February 2006 buddy statement corroborates this stressor.  Further, the Veteran's STRs reveal he reported depression or excessive worry, as well as nervous problems in a December 1963 report of medical history for drill pay. 

It is clear the July 2015 examiner failed to properly consider the Veteran's competent statements and evidence in his assessment.  As such, the Board finds the VA examination and medical opinion are inadequate for adjudication.  Thus, the claim must be remanded for a medical opinion that adequately considers and addresses all of the Veteran's stressors.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. 

2.  Afford the Veteran a VA examination by an appropriate examiner to determine the etiology of the Veteran's heart conditions.  Upon a review of the record, the examiner must state whether the Veteran's heart conditions are at least as likely as not (50 percent probability or greater) caused OR aggravated beyond their natural progression by his service-connected emphysema with COPD. 

In proffering this opinion, the physician should keep in mind that aggravation is defined as a worsening beyond the natural progression of the disease or disability.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Refer the claims file to an examiner with sufficient experience and expertise to assess whether the Veteran has a current diagnosis of PTSD or other acquired psychiatric disorder.  It is left to the examiner's discretion whether to reexamine the Veteran.

Upon a review of the entire record, the examiner should state whether the Veteran has a current diagnosis of PTSD or other acquired psychiatric disorder.  If so, the examiner should also state whether this disorder is at least as likely as not (50 percent probability or great) caused by, or otherwise related to his active duty service.  Specifically, the examiner must address and discuss the Veteran's various reported stressors. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

4.  Undertake any other development it determines to be warranted.  

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


